Citation Nr: 0426451	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  99-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 until March 
1954.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a June 
1999 rating decision of the Regional Office (RO) in Jackson, 
Mississippi that denied service connection for PTSD.

The veteran was afforded a personal hearing at the RO in 
September 2001.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On April 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in this case.  Thereafter, 
claims folder was sent to the Board's Evidence Development 
Unit (EDU), to undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. 
§ 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA). VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the VA regional 
office (RO) level.

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim and redefines VA's duty to assist.  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A review of the record reflects that the veteran 
has not been adequately informed of his rights and the VA's 
obligations under the VCAA.  VCAA letters sent to the veteran 
involved different claims.

Initial the veteran indicated that he was a member of the 
19th Subsistence Supply Co. while stationed in Korea.  This 
assignment is supported by his service records.  In February 
2003 the veteran submitted a copy of a letter to his mother 
and the envelope with a postmark of February 1953 which he 
indicates shows a return address of the 11th Quartermaster 
Supply Co.  However, he subsequently indicated he was  a 
member of the 19th Quartermaster Supply Co.  

The veteran has reported several stressors.  He indicated 
that in February or March 1952 his unit came under enemy 
attack and sustained several casualties.  He was wounded and 
awarded a Purple Heart Medal and was hospitalized for several 
weeks.  The U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) was unable to verify this stressor or any 
other stressor reported by the veteran.  USASCRUR stated that 
morning reports would verify unit casualties.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must notify the veteran of 
the VCAA as it relates to the current 
claim.  The REO is to ensure that all 
notification and development required 
by the VCAA are completed.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159.  

2.  The veteran should be contacted and 
requested to submit any records he may 
have pertaining to his receipt of the 
Purple Heart Medal, as indicated in his 
statement received in February 1999.  
He should be informed that his Report 
of Separation (DD214) does not show 
that he was awarded the Purple Heart 
Medal.  He should also be advised that 
his DD214 reflects that his most 
significant assignment was with the 19th 
QM Subs Supply Co.  The appellant 
should be asked to specify if this is 
the unit he was assigned to during his 
entire stay in Korea.  He should again 
be informed that any additional 
information he can recall, to include 
dates, would be of assistance in 
verifying his stressors.

2.  The RO should request the National 
Personnel Records Center to conduct a 
search of the sick call and morning 
reports for the 19th Subsistence Supply 
Co. for February and March 1952 for 
soldiers who were wounded in action 
pursuant to the mortar attack as 
reported by the veteran.  The RO should 
also request the National Personnel 
Records Center the conduct a search of 
the Hospital Admission Cards, Surgeon 
General, Department of the Army for 
February and March 1952 when the 
veteran was hospitalized reportedly for 
combat wounds. 

3.  Following any additional 
development deemed appropriate by the 
RO, the RO should make a determination 
as to whether any of the veteran's 
stressors are verified.

4.  If a stressor is verified the 
veteran should be scheduled for a VA 
examination by a VA psychiatrist in 
order to determine the nature, severity 
and etiology of the PTSD.  All 
indicated tests are to be conducted.  
The examiner should be informed that 
only in-service stressors which have 
been verified may be used as a 
diagnosis for PTSD.  The examiner 
should be informed of the verified 
stressor(s).  It the diagnosis of PTSD 
is deemed appropriate, the VA 
psychiatrist should specify whether the 
verified stressors are sufficient to 
produce PTSD, and whether there is a 
link between the current symptomatology 
and the in-service stressor found to be 
established by the record.  

5.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of all applicable 
regulations.  If action remains adverse 
to the appellant, he should be furnished 
a supplemental statement of the case and 
be given the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


